Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143967                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 143967
                                                                   COA: 303508
                                                                   Macomb CC: 2005-003996-FC
  CARLOS MARCELINO GONZALEZ,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 4, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2012                      _________________________________________
           y0319                                                              Clerk